Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 1 of 7

EXHIBIT 1
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 2 of 7

From: Henry Chou
To: "Jenna Mena, Wisdom Marine"; Wisdom Marine Group (Tina Chang); "Mike Chao, Wisdom Marine Group"
Cc: ops@wisdomsh.com.tw
Subject: Amis Integrity - CNCO revised full clean recap
Date: Friday, September 20, 2019 1:08:59 AM
Attachments: Vendor Application Form 2017 wire Bulk Charterhir rations).xlsm
Bank Detail.pnq
wners Warranties - CN h rIn (005).
i ramax cargo ing Exclusion.
BI 2020 Fi nsition Cl for Tim Parti
BI 2020 Marine Fi hur Conten forTi i
bunun brave - china navigation 28 sept 18 mb wcp.pdf
n_brave - china navigation 18 riders wcp.pdf

 

Dear Mike, Tina, Curly,

Pleased to send you revised recap with amendment in red.
M/V AMIS INTEGRITY / CNCO

+++ REVISED FULL AND COMPLETE CLEAN RECAP +++

CHARTER PARTY DATED 19/09/19

 

1. A/C THE CHINA NAVIGATION CO. PTE. LTD, 300 BEACH ROAD, THE CONCOURSE, SINGAPORE.

2. VENDOR FORM — AS ATTACHED

3. VESSEL INFORMATION — KINDLY ADVISE

e MV AMIS INTEGRITY
PLEASE ADVISE FULL T/C DESCRIPTION
MV AMIS INTEGRITY
BUILT/YEAR: 2017
VESSEL TYPE: BULK CARRIER
BUILDER: IMABARI SHIPBUILDING CO
FLAG: PANAMA
CLASS: ABS
DWT: 63,483 M/T
DRAFT (SUMMER): 13.42 M
LENGTH (L.0.A.) / (L.B.P.): 199.98 M/ 195.00 M
BREADTH : 32.24M

AMIS0087
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 3 of 7

GROSS / NET TONNAGE: 35,825 / 21,075

CAPACITY(GRAIN/ BALE) : 80,498 M3 / 76,176 M3

HOLD / HATCH: 5/5

HATCH COVER : FOLDING TYPE (HYDRAULIC DRIVEN) HATCH OPEN
1.: L. 18.40M X B. 18.72M

2.%5.; L. 23.20M X B. 18.72M

CARGO GEAR :

CRANE 4 SETS X 30 MT

CRANE UNABLE TANDEM AT SAME TIME
GRAB X4 (12M3)

SPEED & CONSUMPTION (DAILY):

BALLAST: ABOUT 14.0 KTS ON ABOUT 23.9 MT IFO + ABOUT 0.1 MT MDO
LADEN : ABOUT 13.3 KTS ON ABOUT 25.2 MT IFO + ABOUT 0.1 MT MDO

IN PORT (DAILY):

WORKING: ABOUT 4.7 MT IFO + ABOUT 0.2 MT MDO

IDLE : ABOUT 2.3 MT IFO + ABOUT 0.2 MT MDO

(D.0.TO BE USED IN CASE OF LOW LOAD RUNNING (BELOW 30%) OF G/E)

ECO SPEED / CONSUMPTION BASIC BELOW: (REF ONLY/WOG)
BALLAST ABOUT 12.0 KTS ON ABOUT 15.8 MT IFO + ABOUT 0.2 MT MDO

LADEN ABOUT 11.5 KTS ON ABOUT 16.5 MT IFO + ABOUT 0.2 MT MDO

SPEED AND CONSUMPTION BASIS GOOD WEATHER CONDITIONS, NO ADVERSE CURRENT,
NO NEGATIVE INFLUENCE OF SWELL AND NOT EXCEEDING BEUFORT SCALE FORCE 4 AND
DOUGLAS SEA STATE SCALE 3.

VESSEL MAY CONSUME MDO FOR MAIN ENGINE WHEN STEAMING IN SHALLOW, CONFINED
WATERS, MANOEUVERING IN/OUT PORT(S), TRANSITING CANALS AND ALSO HAS LIBERTY TO
CONSUME FOR AUXILIARY ENGINE WHEN STARTING, STOPPING AND WORKING WITH LOW
LOAD.

CHARTERERS HAVE FULL USE OF VESSEL'S BUNKER TANK CAPACITY UP TO 80PCT

NO COMMINGLING OF IFO IS ALLOWED FOR THE DURATION OF THIS C/P

AMIS0088
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 4 of 7

+++ ALL DETAILS ABOUT +++

VESSEL’S CONTACT DETAILS:

MASTER : YANG XIAOJUN

TEL: +870 773804096
MOBILE: +886 966650286
E-MAIL: MASTER.AMISINTEGRITY @WISDOM.AMOSCONNECT.COM

e PLEASE ADV VESSEL FULL ITINERARY / LAST 5 CARGOES / DATES OF LAST DD + SS
LAST 5 CARGOES
SOYBEAN ( THIS CURRENT ONBOARD CARGO )
WHEAT
BAGGED CEMENT
COAL
COAL
e PLEASE ADVISE CONSTANTS INCLUDING UNPUMPABLE BALLAST AND FRESH WATER FIGURES

— NORMALLY CONSTANTS 300MT/ UNPUMPABLE BALLAST 200MT / FRSH WATER 400MT
(INCLUDES 100MT DRINKING WATER)

4. DELIVERY
DLOSP RIZHAO ATDNSHINC
5. LAY / CAN
0001 21 SEPTEMBER — 2359 27 SEPTEMBER 2019
6. CHARTER DESCRIPTION
FOR ABOUT 3 TO ABOUT 5 MONTHS TIMECHARTER (ABOUT MEANING +/- 15 DAYS) IN CHRTS
OPTION, TRADING WORLDWIDE VIA SP(S), SB(S), SA(S) AA ALWAYS AFLOAT ALWAYS W/I IWL/INL
7, REDELIVERY

DLOSP 1 SP, PICO TRADING LIMITS ATDNSHINC IN WEST COAST INDIA / JAPAN RANGE.

AMISO089
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 5of7

8. HIRE
USS 14,000 DAILY INCLOT PAYABLE EVERY 15 DAYS IN ADVANCE

9. BUNKER CLAUSE

BOD ABT 470-480MT IFO 380 CST + ABT 80-90 MT LSMGO
BOR:
FOR REDEL AT DEC 2019 THEN IFO :

CHARTERERS SHOULD LEAVE THE REASONABLE QTY OF NON-COMPLIANT FUEL ON BOARD FOR
OWNERS ARE ABLE TO CONSUME OUT BEFORE 15ST JAN 2020 WHEN NEW REGULATION COMES
INTO EFFECT.

IF REDELY BY 20TH DEC, BOR ABT 100MT OR THE SUITABLE QTY TO REACH MAJOR BUNKERG PORT
AT USD 475 PMT , OWNERS AND CHARTERERS SHOULD DISCUSS IN ADVANCE IN NOV AND
MUTUALLY AGREED ON BOR QTY ONCE CHARTERS WORKING THEIR BIZ PLAN

IF AFTER 1ST JAN 2020 THE BOR TO BE ABT 300MT COMPLIANT FUEL

PRICES OF 300 MT 2020 COMPLIANT FUEL ON REDELIVERY TO BE AS PER PLATTS PRICES FROM
NEAREST MAIN BUNKERING PORT ON THE DAY OF REDELIVERY. PLATTS TO BE BASED ON

THE ACTUAL COMPLIANT FUEL GRADE SUPPLIED BY CHRTRS. IF REDELIVERY FALLS ON A HOLIDAY OR
WEEKEND THEN THE PLATTS PRICES FROM THE PRECEDING WORKING DAY TO APPLY. PRICE OF
LSMGO ON REDELIVERY BE SAME AS DELIVERY I.E. USD 670 PER MT.

ON DELY CHARTERS SHALL TAKE OVER AND PAY FOR BOD , CHARTERS MAY DEDUCT EST VALUE OF
BOR FM LAST SUFFICIENT HIRE PAYMENTS
PRICES ON DELIVERY AT USD475/MT FOR IFO AND USD670/MT FOR LSMGO AS AGREED

e BIMCO 2020 CLAUSE AS ATTACHED

10. HOLD CONDITION CLAUSE
HOLD CLEANLINESS CLAUSE VESSEL’S HOLDS ON ARRIVAL OF FIRST LOADING PORT TO BE CLEAN
SWEPT, WASHED, DRIED, FREE OF LOOSE RUST SCALE AND PREVIOUS CARGO RESIDUE AND READY
IN ALL RESPECTS TO RECEIVE CHARTERERS ANY PERMISSIBLE CARGO TO LOCAL SHIPPERS
SURVEYORS SATISFACTION, FAILING WHICH VESSEL TO BE OFF-HIRED FROM TIME OF FAILING
INSPECTION AND DIRECTLY RELATED EXTRA EXPENSES INCURRED THEREBY UNTIL VESSEL PASSES RE-
INSPECTION TO BE FOR OWNERS ACCOUNT. IN CASE HOLDS PARTIALLY PASS THE HOLD INSPECTION
AND LOADING DOES COMMENCE, CHARTERERS TO PAY HIRE PRO-RATA UNTIL ALL HOLDS PASS THE

AMISOO90
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 6 of 7

RE-INSPECTION.

11. ILOHC
USS 5500.- LUMPSUM EXCLUDING DUNNAGE/LASHING/CARGO DEBRIS REMOVAL ON REDELY.
12. CEV
USD 1650 PER 30 DAYS OR PR
13. CARGO EXCLUSIONS — AS PER ATTACHED CARGO EXCLUSIONS CLAUSE AND BELOW FURTHER
AMENDMENTS.
14. TRADING EXCLUSIONS-AS PER ATTACHED TRADING EXCLUSIONS CLAUSE AND BELOW
FURTHER AMENDMENTS.
15. 3.75PCT ADCOM TO CHARTERERS PLUS 1PCT ARROW AND 1PCT BENEFIT
16. APART FROM LOGICAL AMENDMENTS BASED ON ABOVE MAIN TERMS, OTHER TERMS AND
CONDITIONS BASED ON ATTACHED BUNUN BRAVE/CHINA NAVIGATION CP DATE 28 SEPT 2018
(EXCEPT FOR CARGO/TRADING EXCLUSIONS CLS WHICH AS PER ATTACHED) AND BELOW FURTHER
AMENDMENTS/ADDITIONS/EXCEPTIONS:
MAIN:
CL13- DELETE (A)... ,DECKS... & (B)
CL30- DELETE (C)
RIDERS:
CL52- DELETE
CL87- ADD: “NO ADVERSE CURRENT, NO NEGATIVE INFLUENCE OF SWELL” BEFORE “AND
HEADWIND SPEEDS NOT EXCEEDING BEAUFORT SCALE FORCE 4 AND DOUGLAS SEA STATE SCALE 3.”

CLS 67 — DRYDOCKING ONLY IN CASE OF EMERGENCY

CARGO EXCLUSIONS:

CLASUE49 3° PARAGRAPH TO READ: “ALL CARGOES FALLING UNDER APPENDIX B OF THE 8.C. CODE
AND ANY SUBSEQUENT AMENDMENT ( EXCEPT FOR COAL AND PETCOKE) ARE ALWAYS TO BE
EXCLUDED.”

DELETE NICKEL ORE FROM EXCLUDED. ADD ‘NEW CALEDONIA NICKEL ORE ALWAYS ALLOWED
DURING THIS CHARTER PARTY’

AMIS0091
Case 3:19-cv-01671-BR Document 49-1 Filed 12/11/19 Page 7 of 7

PROTECTIVE CLAUSE FOR CONCENTRATES TO READ:

NEW CALEDONIA NICKEL ORE AND ALL CONCENTRATES LISTED AS PER VESSEL'S IMSBC CERTIFICATE
TO BE ALLOWED DURING THE CURRENCY OF THIS CHARTER PARTY PROVIDED ALWAYS LOADED IN
LINE WITH IMO/LOCAL REGULATIONS. FOR LOADING NEW CALEDONIA NICKEL ORE/CONCENTRATES,
THE STOWAGE TO BE WITHIN VESSEL'S STRENGTH, ALL NECESSARY SEPARATION IF REQUIRED TO BE
PROPERLY ERECTED UP TO SURVEYOR'S AND MASTER'S SATISFACTION AT CHARTERERS' EXPENSE
AND TIME AND CARGO TO BE LOADED, STOWED, SEPARATED, TRIMMED AND DISCHARGED ETC.
ACCORDING TO LATEST IMO AND OTHER AUTHORITIES’ REGULATIONS AT MASTER'S REQUEST
CHARTERERS TO ALLOW OWNERS TO APPOINT P&I SURVEYOR OR INDEPENDENT SURVEYOR TO
SUPERVISE LOADING, STOWING, EXECUTION OF SEPARATION ETC., TO SURVEYOR'S AGREEMENT
AND MASTER'S SATISFACTION AT CHARTERERS' TIME AND EXPENSES. CHARTERERS/SHIPPERS PRIOR
TO LOADING, OR UPON REQUEST FROM OWNERS/MASTER, TO PROVIDE CERTIFICATES STATING
MOISTURE CONTENT BE LESS THAN THE TRANSPORTABLE MOISTURE LIMIT ( TML ) WITH SAMPLING
DATE WITHIN 7 DAYS PRIOR TO LOADING COMMENCEMENT OF THE CARGO.

SALT ALLOWED AS LAST CARGO AGAINST ILOHC $25000

TRADING LIMITS / EXCLUSIONS: TO AMEND AS BELOW:
TO ADD: “CHARTERERS' OPTION BREACH OF |.W.L. SUBJECT TO OWNERS’ UNDERWRITERS

APPROVAL AND INVOICE,”

END

Best regards

Henry Chou

Wisdom Marine Agency
Tel: 886-2-27073229
Mobile: 886-920079700

AMIS0092
